Electronically Filed
                                                         Supreme Court
                                                         SCPR-XX-XXXXXXX
                                                         21-DEC-2018
                             SCPR-XX-XXXXXXX             02:08 PM

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                IN RE CLARKE D. BELJEAN, Petitioner.


                           ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and
surrender his license to practice law in the State of Hawai#i
filed by attorney Clarke D. Beljean, pursuant to Rule 1.10 of the
Rules of the Supreme Court of the State of Hawai#i (RSCH), and
the affidavits submitted in support thereof, we conclude
Petitioner Beljean has complied with the requirements of RSCH
Rule 1.10.    Therefore,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that the Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Clarke D. Beljean, attorney number 8500, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED: Honolulu, Hawai#i, December 21, 2018.
                                       /s/ Mark E. Recktenwald
                                       /s/ Paula A. Nakayama
                                       /s/ Sabrina S. McKenna
                                       /s/ Richard W. Pollack
                                       /s/ Michael D. Wilson